Exhibit 10.1

 

EXECUTION COPY

 

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of June 27, 2008 (the “Amendment Date”), by and among HELICOS BIOSCIENCES
CORPORATION, a Delaware corporation (“Borrower”), GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation acting in its capacity as agent (the
“Agent”) for the lenders under the Loan Agreement (as defined below) (the
“Lenders”), and the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the Lenders and Agent are parties to that certain Loan and
Security Agreement, dated as of December 31, 2007, as amended by that certain
First Amendment to Loan and Security Agreement and Post-Closing Obligations
Letter dated as of February 14, 2008 (as so amended and as the same may be
further amended, supplemented and modified from time to time, the “Loan
Agreement”; capitalized terms used herein have the meanings given to them in the
Loan Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Borrower certain loans and other extensions of
credit in accordance with the terms and conditions thereof;

 

WHEREAS, Borrower has requested that Agent and Lenders amend certain provisions
of the Loan Agreement, in each case in accordance with and subject to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, the Lenders and Agent
hereby agree as follows:

 


1.             ACKNOWLEDGMENT OF OBLIGATIONS.  BORROWER HEREBY ACKNOWLEDGES,
CONFIRMS AND AGREES THAT AS OF THE CLOSE OF BUSINESS ON THE AMENDMENT DATE,
AFTER GIVING EFFECT TO THE MAKING OF THE SUBSEQUENT TERM LOAN, BORROWER IS
INDEBTED TO THE LENDERS IN RESPECT OF THE TERM LOANS IN THE AGGREGATE PRINCIPAL
AMOUNT OF $20,000,000.  ALL SUCH TERM LOANS, TOGETHER WITH INTEREST ACCRUED AND
ACCRUING THEREON, AND FEES, COSTS, EXPENSES AND OTHER CHARGES OWING BY BORROWER
TO AGENT AND LENDERS UNDER THE LOAN AGREEMENT AND THE OTHER DEBT DOCUMENTS, ARE
UNCONDITIONALLY OWING BY BORROWER TO AGENT AND LENDERS, WITHOUT OFFSET, DEFENSE
OR COUNTERCLAIM OF ANY KIND, NATURE OR DESCRIPTION WHATSOEVER EXCEPT AS MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITOR’S RIGHTS GENERALLY.


 


2.             AMENDMENTS TO LOAN AGREEMENT.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AMENDMENT (INCLUDING, WITHOUT LIMITATION, THE CONDITIONS TO
EFFECTIVENESS SET FORTH IN SECTION 5 BELOW), AND EFFECTIVE AS OF THE EFFECTIVE
DATE (AS SUCH TERM IS DEFINED IN SECTION 5 BELOW), THE LOAN AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           SECTION 2.3(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
SUCH CLAUSE IN ITS ENTIRETY AND REPLACING THE FOLLOWING IN LIEU THEREOF:


 


 

--------------------------------------------------------------------------------



 


 


                “(A)         INTEREST.  EACH TERM LOAN SHALL ACCRUE INTEREST IN
ARREARS FROM THE DATE MADE UNTIL SUCH TERM LOAN IS FULLY REPAID AT A FIXED PER
ANNUM RATE OF INTEREST EQUAL TO THE SUM OF (X) WITH RESPECT TO THE INITIAL TERM
LOAN, (I) THE GREATER OF (A) THE TREASURY RATE (AS DEFINED BELOW) IN EFFECT ON
THE DAY THAT IS THREE (3) BUSINESS DAYS PRIOR TO THE MAKING OF SUCH TERM LOAN AS
DETERMINED BY AGENT AND (B) 3.84% PLUS (II) 6.11%, AND (Y) WITH RESPECT TO THE
SUBSEQUENT TERM LOAN, (I) THE GREATER OF (A) THE TREASURY RATE (AS DEFINED
BELOW) IN EFFECT ON THE DAY THAT IS THREE (3) BUSINESS DAYS PRIOR TO THE MAKING
OF SUCH TERM LOAN AS DETERMINED BY AGENT AND (B) 3.17% PLUS (II) 8.33%.  ALL
COMPUTATIONS OF INTEREST AND FEES CALCULATED ON A PER ANNUM BASIS SHALL BE MADE
BY AGENT ON THE BASIS OF A 360-DAY YEAR, CONSISTING OF TWELVE 30-DAY MONTHS. 
EACH DETERMINATION OF AN INTEREST RATE OR THE AMOUNT OF A FEE HEREUNDER SHALL BE
MADE BY AGENT AND SHALL BE CONCLUSIVE, BINDING AND FINAL FOR ALL PURPOSES,
ABSENT MANIFEST ERROR.  AS USED HEREIN, THE TERM “TREASURY RATE” MEANS A PER
ANNUM RATE OF INTEREST EQUAL TO THE RATE PUBLISHED BY THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM IN FEDERAL RESERVE STATISTICAL RELEASE H.15 ENTITLED
“SELECTED INTEREST RATES” UNDER THE HEADING “U.S. GOVERNMENT SECURITIES/TREASURY
CONSTANT MATURITIES” AS THE THREE YEAR TREASURIES CONSTANT MATURITIES RATE.  IN
THE EVENT RELEASE H.15 IS NO LONGER PUBLISHED, AGENT SHALL SELECT A COMPARABLE
PUBLICATION TO DETERMINE THE U.S. TREASURY NOTE YIELD TO MATURITY.”


 


(B)           SECTION 2.3(B) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
SUCH CLAUSE IN ITS ENTIRETY AND REPLACING THE FOLLOWING IN LIEU THEREOF:


 

                “(b)         Payments of Principal and Interest.  For the
Initial Term Loan, Borrower shall pay to the Agent, for the ratable benefit of
the Lenders, (i) five (5) consecutive payments of interest only (payable in
arrears) at the rate of interest determined in accordance with Section 2.3(a) on
the first day of each calendar month (a “Scheduled Payment Date”) commencing on
February 1, 2008 and (ii) thirty-one (31) equal consecutive payments of
principal and interest (payable in arrears) at the rate of interest determined
in accordance with Section 2.3(a) on each Scheduled Payment Date commencing on
July 1, 2008.  For the Subsequent Term Loan, Borrower shall pay to the Agent,
for the ratable benefit of the Lenders, thirty-six (36) equal consecutive
payments of principal and interest (payable in arrears) at the rate of interest
determined in accordance with Section 2.3(a) on each Scheduled Payment Date
commencing on the first day of the calendar month occurring after the month
during which the Subsequent Term Loan was made (each such payment made pursuant
to each of the immediately preceding two sentences, a “Scheduled Payment”).  The
amount of each such payment of principal and interest shall be calculated by the
Agent and shall be sufficient to fully amortize the principal and interest due
with respect to the applicable Term Loan over such repayment period. 
Notwithstanding the foregoing, all unpaid principal and accrued interest with
respect to a Term Loan is due and payable in full to Agent, for the ratable
benefit of Lenders, on the earlier of (A) the first day of the thirty-seventh
month following the date such Term Loan was made or (B) the date that such Term
Loan otherwise becomes due and payable hereunder, whether by acceleration of the
Obligations pursuant to Section 8.2 or otherwise (the earlier of (A) or (B), the
“Applicable Term Loan Maturity Date”). Each Scheduled Payment, when paid, shall
be applied first to the payment of accrued and unpaid interest on the applicable
Term Loan

 

 

2

--------------------------------------------------------------------------------


 

 

and then to unpaid principal balance of such Term Loan.  Without limiting the
foregoing, all Obligations shall be due and payable on the Applicable Term Loan
Maturity Date for the last Term Loan made.”

 


(C)           A NEW SECTION 2.9 TO THE LOAN AGREEMENT SHALL BE ADDED TO READ AS
FOLLOWS:


 


                “2.9        AUTHORIZATION AND ISSUANCE OF THE WARRANTS.  AS OF
JUNE 27, 2008, BORROWER HAS DULY AUTHORIZED THE ISSUANCE TO LENDERS (OR THEIR
RESPECTIVE AFFILIATES OR DESIGNEES) OF STOCK PURCHASE WARRANTS SUBSTANTIALLY IN
THE FORM OF THE WARRANT ATTACHED HERETO AS EXHIBIT F (COLLECTIVELY, THE
“WARRANTS”) EVIDENCING LENDERS’ (OR THEIR RESPECTIVE AFFILIATES OR DESIGNEES)
RIGHT TO ACQUIRE THEIR RESPECTIVE PRO RATA SHARE OF UP TO 110,000 SHARES OF
COMMON STOCK OF BORROWER AT AN EXERCISE PRICE OF $4.80 PER SHARE.  THE EXERCISE
PERIOD SHALL EXPIRE SIX (6) YEARS FROM THE DATE SUCH WARRANT IS ISSUED.”


 


(D)           SECTION 4.2(C) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
SUCH CLAUSE IN ITS ENTIRETY AND REPLACING THE FOLLOWING IN LIEU THEREOF:


 

                                “(c)         [Reserved.]”

 


(E)           SECTION 5.5 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING NEW SENTENCE AT THE END OF SUCH SECTION:


 

“For the purposes of the immediately preceding sentence, the revised annual
operating plan of Borrower delivered to Agent and Lenders in connection with
that certain Second Amendment to Loan and Security Agreement, dated as of
June 27, 2008, among Borrower, Agent and Lenders, shall constitute the most
recent annual operating plan of Borrower until such time as a more recent annual
operating plan of Borrower is provided in accordance with Section 6.3.”

 


(F)            SECTION 6.6 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
SUCH SECTION IN ITS ENTIRETY AND REPLACING THE FOLLOWING IN LIEU THEREOF:


 

“6.6        Agreement with Landlord/Bailee.  Each Loan Party shall use
commercially reasonable efforts to obtain and maintain such Access
Agreement(s) with respect to any real property on which (a) a Loan Party’s
principal place of business, (b) a Loan Party’s books or records or
(c) Collateral (other than finished commercial products which are under contract
for sale with a third party in the ordinary course of business but which are
classified as inventory pursuant to GAAP) with an aggregate value in excess of
$250,000 is located (other than real property owned by such Loan Party) as Agent
may reasonably require provided, however, that the Agent shall not exercise any
of its rights under such Access Agreements unless entitled to do so pursuant to
this Agreement.

 


(G)           SECTION 6.8(C) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
SUCH CLAUSE IN ITS ENTIRETY AND REPLACING THE FOLLOWING IN LIEU THEREOF:


 

 

3

--------------------------------------------------------------------------------


 

 

“(c)         Agent and Lenders do not authorize and each Loan Party agrees it
shall not (i) part with possession of any of the Collateral (except (A) to Agent
(on behalf of itself and Lenders), (B) for maintenance and repair (C) or for a
Permitted Disposition), or (ii) remove any of the Collateral from the
continental United States other than (x) Inventory with a value not to exceed
$1,000,000, (y) finished commercial products which are under contract for sale
or collaboration with a third party but which are classified as inventory
pursuant to GAAP in an amount not to exceed 5 units of  the Helicos Genetic
Analysis Systems (which includes the HeliScope Single Molecule Sequencer), and
(z) cash not to exceed $100,000.

 


(H)           SECTION 6.8(G) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
SUCH CLAUSE IN ITS ENTIRETY AND REPLACING THE FOLLOWING IN LIEU THEREOF:


 

“(g)         Borrower agrees to maintain, at all times, unrestricted cash in
account number                  of Borrower at RBS Citizens, National
Association (the “Cash Account”) equal to at least ten million dollars
($10,000,000.00).  Borrower shall provide Agent and each Lender with (i) within
five Business Days after the end of each month, a summary of cash balances in
form and substance satisfactory to Agent located in any deposit accounts
(including the Cash Account) of the Borrower or any of its Subsidiaries and
(ii) such other information as Agent may reasonably request from time to time to
evidence compliance with this Section 6.8(g).  The Cash Account shall be subject
to an Account Control Agreement pursuant to Section 7.10.”

 


(I)            THE LOAN AGREEMENT IS HEREBY FURTHER AMENDED BY ADDING NEW
EXHIBIT F, WHICH IS ATTACHED TO THIS AMENDMENT AS EXHIBIT F.


 


3.             NO OTHER AMENDMENTS.  EXCEPT FOR THE AMENDMENTS SET FORTH AND
REFERRED TO IN SECTION 2 ABOVE, THE LOAN AGREEMENT SHALL REMAIN UNCHANGED AND IN
FULL FORCE AND EFFECT.  NOTHING IN THIS AMENDMENT IS INTENDED, OR SHALL BE
CONSTRUED, TO CONSTITUTE A NOVATION OR AN ACCORD AND SATISFACTION OF ANY OF
BORROWER’S OBLIGATIONS OR TO MODIFY, AFFECT OR IMPAIR THE PERFECTION OR
CONTINUITY OF AGENT’S SECURITY INTERESTS IN, SECURITY TITLES TO OR OTHER LIENS,
FOR THE BENEFIT OF ITSELF AND THE LENDERS, ON ANY COLLATERAL FOR THE
OBLIGATIONS.


 


4.             REPRESENTATIONS AND WARRANTIES.  TO INDUCE AGENT AND LENDERS TO
ENTER INTO THIS AMENDMENT, BORROWER DOES HEREBY WARRANT, REPRESENT AND COVENANT
TO AGENT AND LENDERS THAT AFTER GIVING EFFECT TO THIS AMENDMENT (I) EACH
REPRESENTATION OR WARRANTY OF THE BORROWER SET FORTH IN THE LOAN AGREEMENT IS
HEREBY RESTATED AND REAFFIRMED AS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE AMENDMENT DATE AS IF SUCH REPRESENTATION OR WARRANTY WERE MADE ON
AND AS OF THE DATE HEREOF (EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR
WARRANTY EXPRESSLY RELATES TO A PRIOR SPECIFIC DATE OR PERIOD), (II) NO DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AS OF THE DATE HEREOF AND
(III) BORROWER HAS THE POWER AND IS DULY AUTHORIZED TO ENTER INTO, DELIVER AND
PERFORM THIS AMENDMENT AND THIS AMENDMENT IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE BORROWER ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH
ITS TERMS.


 


5.             CONDITION PRECEDENT TO EFFECTIVENESS OF THIS AMENDMENT.  THIS
AMENDMENT SHALL BECOME EFFECTIVE AS OF THE AMENDMENT DATE, AND THE AMENDMENTS
SET FORTH IN SECTION 2


 


 

4

--------------------------------------------------------------------------------



 


 


HEREOF SHALL BE DEEMED TO BE EFFECTIVE AS OF THE AMENDMENT DATE (THE “EFFECTIVE
DATE”), UPON THE SATISFACTION IN FULL OF EACH OF THE FOLLOWING CONDITIONS
PRECEDENT:


 


                                (A) RECEIPT BY THE AGENT OF ONE OR MORE
COUNTERPARTS OF THIS AMENDMENT DULY EXECUTED AND DELIVERED BY THE BORROWER,
AGENT AND LENDERS, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT AND LENDERS;


 


                                (B) RECEIPT BY THE AGENT OF PAYMENT BY THE
BORROWER OF THE AMENDMENT FEE (DEFINED BELOW) IN IMMEDIATELY AVAILABLE FUNDS;
AND


 


                                (C) RECEIPT BY AGENT OF SUCH CERTIFICATES,
DOCUMENTS AND OTHER INFORMATION NECESSARY OR REQUIRED BY AGENT AND LENDERS TO
SATISFY THE CONDITIONS SET FORTH IN SECTIONS 4.2(A) AND 4.2(B) OF THE LOAN
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING DOCUMENTS:


 


(I) AN OFFICER’S CERTIFICATE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT;


 

(ii) a secretary’s certificate, in form and substance satisfactory to Agent;

 


(III) AN UPDATED PERFECTION CERTIFICATE, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT; AND


 


(IV) A DISBURSEMENT INSTRUCTION LETTER, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT.


 


6.             THE AMENDMENT FEE.  THE BORROWER HEREBY AGREES TO PAY TO THE
AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, AN AMENDMENT FEE (THE “AMENDMENT
FEE”) IN AN AMOUNT EQUAL TO $150,000.00, AS OF THE DATE OF THIS AGREEMENT.


 


7.             RELEASE.


 


(A)           IN CONSIDERATION OF THE AGREEMENTS OF AGENT AND LENDERS CONTAINED
HEREIN AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, BORROWER, ON BEHALF OF ITSELF AND
ITS SUCCESSORS, ASSIGNS, AND OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY RELEASE, REMISE AND FOREVER DISCHARGE AGENT AND
LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND THEIR RESPECTIVE
PRESENT AND FORMER SHAREHOLDERS, AFFILIATES, SUBSIDIARIES, DIVISIONS,
PREDECESSORS, DIRECTORS, OFFICERS, ATTORNEYS, EMPLOYEES, THE AGENTS AND OTHER
REPRESENTATIVES (AGENT AND LENDERS, AND ALL SUCH OTHER PERSONS BEING HEREINAFTER
REFERRED TO COLLECTIVELY AS THE “RELEASEES” AND INDIVIDUALLY AS A “RELEASEE”),
OF AND FROM ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, COVENANTS, CONTRACTS,
CONTROVERSIES, AGREEMENTS, PROMISES, SUMS OF MONEY, ACCOUNTS, BILLS, RECKONINGS,
DAMAGES AND ANY AND ALL OTHER CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF
SET-OFF, DEMANDS AND LIABILITIES WHATSOEVER OTHER THAN WITH RESPECT TO ANY
CLAIMS MADE TO CORRECT MANIFEST ERRORS WITH RESPECT TO AMOUNTS OWING PURSUANT TO
THE LOAN AGREEMENT OR OTHER DEBT DOCUMENTS (INDIVIDUALLY, A “CLAIM” AND
COLLECTIVELY, “CLAIMS”) OF EVERY NAME AND NATURE, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, BOTH AT LAW AND IN EQUITY, WHICH BORROWER OR ANY OF THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, OR OTHER LEGAL REPRESENTATIVES MAY NOW OR
HEREAFTER OWN, HOLD, HAVE OR CLAIM TO HAVE AGAINST THE RELEASEES OR ANY OF THEM
FOR, UPON, OR BY REASON OF ANY CIRCUMSTANCE, ACTION, CAUSE


 

5

--------------------------------------------------------------------------------



 


 


OR THING WHATSOEVER WHICH ARISES AT ANY TIME ON OR PRIOR TO THE DAY AND DATE OF
THIS AMENDMENT, FOR OR ON ACCOUNT OF, OR IN RELATION TO, OR IN ANY WAY IN
CONNECTION WITH THE LOAN AGREEMENT, THIS AMENDMENT OR ANY OF THE OTHER DEBT
DOCUMENTS OR TRANSACTIONS THEREUNDER OR RELATED THERETO.


 


(B)           BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ITS RELEASE SET
FORTH ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A
BASIS FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY
BE INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH
RELEASE.


 


(C)           BORROWER AGREES THAT NO FACT, EVENT, CIRCUMSTANCE, EVIDENCE OR
TRANSACTION WHICH COULD NOW BE ASSERTED OR WHICH MAY HEREAFTER BE DISCOVERED
SHALL AFFECT IN ANY MANNER THE FINAL, ABSOLUTE AND UNCONDITIONAL NATURE OF THE
RELEASE SET FORTH ABOVE.


 


8.             COVENANT NOT TO SUE.         BORROWER, ON BEHALF OF ITSELF AND
ITS RESPECTIVE SUCCESSORS, ASSIGNS, AND OTHER LEGAL REPRESENTATIVES, HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY, COVENANTS AND AGREES WITH AND IN
FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM
RELEASED, REMISED AND DISCHARGED BY BORROWER PURSUANT TO SECTION 6 ABOVE.  IF
BORROWER OR ANY OF ITS RESPECTIVE SUCCESSORS, ASSIGNS OR OTHER LEGAL
REPRESENTATIVES VIOLATES THE FOREGOING COVENANT, BORROWER, FOR ITSELF AND ITS
SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES, JOINTLY AND SEVERALLY AGREES TO
PAY, IN ADDITION TO SUCH OTHER DAMAGES AS ANY RELEASEE MAY SUSTAIN AS A RESULT
OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND COSTS INCURRED BY ANY RELEASEE AS A
RESULT OF SUCH VIOLATION.


 


9.             ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENTS TO EACH OTHER
PARTY HERETO THAT IT HAS DISCUSSED THIS AMENDMENT WITH ITS COUNSEL.


 


10.          SEVERABILITY OF PROVISIONS.  IN CASE ANY PROVISION OF OR OBLIGATION
UNDER THIS AMENDMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
APPLICABLE JURISDICTION, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS OR OBLIGATIONS, OR OF SUCH PROVISION OR OBLIGATION IN ANY
OTHER JURISDICTION, SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


11.          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF
AN EXECUTED SIGNATURE PAGE OF THIS AMENDMENT BY FACSIMILE TRANSMISSION OR
ELECTRONIC TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.


 


12.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.


 


13.          ENTIRE AGREEMENT.  THE LOAN AGREEMENT AS AND WHEN AMENDED THROUGH
THIS AMENDMENT EMBODIES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING
TO THE SUBJECT


 


 

6

--------------------------------------------------------------------------------



 


 


MATTER THEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER THEREOF.


 


14.          NO STRICT CONSTRUCTION, ETC.  THE PARTIES HERETO HAVE PARTICIPATED
JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AMENDMENT.  IN THE EVENT AN
AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AMENDMENT SHALL
BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES HERETO AND NO PRESUMPTION OR
BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE
AUTHORSHIP OF ANY PROVISIONS OF THIS AMENDMENT.  TIME IS OF THE ESSENCE FOR THIS
AMENDMENT.


 


15.          COSTS AND EXPENSES.  BORROWER ABSOLUTELY AND UNCONDITIONALLY AGREE
TO REIMBURSE AGENT AND LENDERS FOR ALL REASONABLE OUT-OF-POCKET FEES, COSTS AND
EXPENSES, INCLUDING ALL REASONABLE FEES AND EXPENSES OF COUNSEL, INCURRED IN THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AMENDMENT AND ANY OTHER
DEBT DOCUMENTS OR OTHER AGREEMENTS PREPARED, NEGOTIATED, EXECUTED OR DELIVERED
IN CONNECTION WITH THIS AMENDMENT OR TRANSACTIONS CONTEMPLATED HEREBY, ALL IN
ACCORDANCE WITH SECTION 10.5 OF THE LOAN AGREEMENT.


 


 

[Signature Page to Follow]

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment to Loan and Security Agreement to be duly executed and delivered as of
the day and year specified at the beginning hereof.

 

 

 

 

BORROWER:

 

 

 

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Stephen J. Lombardi

 

Name:

Stephen J. Lombardi

 

Title:

President

 

 

 

 

 

 

 

[Additional signature pages to follow]

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

AGENT AND LENDER:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Danijela Gjenero

 

Name:

Danijela Gjenero

 

Title:

Duly Authorized Signatory

 

 

 

 

 

LENDER:

 

 

 

CIT HEALTHCARE LLC

 

 

 

By:

/s/ Jonathan L. Domm

 

Name:

Jonathan L. Domm

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

 

EXHIBIT F

 

FORM OF WARRANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------